63034: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63034


Short Caption:MEISLER (MICHAEL) VS. STATEClassification:Criminal Appeal - Fast Track - Direct


Related Case(s):61550


Lower Court Case(s):Douglas Co. - Ninth Judicial District - CR0055Case Status:Remittitur Issued/Case Closed


Disqualifications:GibbonsPanel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:11/14/2013 at 9:40 AMOral Argument Location:Yerington


Submission Date:11/14/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Charles MeislerKristine L. Brown


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Thomas W. Gregory
							(Douglas County District Attorney/Minden)
						Mark B. Jackson
							(Douglas County District Attorney/Minden)
						



14-10532: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/18/2013Filing FeeFiling Fee Waived.  Criminal.


04/18/2013Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)13-11483




04/18/2013Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days.13-11486




04/26/2013Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 01/15/13, 01/18/13 & 03/11/13.   Court Reporter: Capital Reporters.   Filed in district court on: 04/10/13.13-12308




04/29/2013OtherJustice Mark Gibbons disqualified from participation in this matter. Disqualification Reason: Judge Michael Gibbons.


05/21/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's fast track statement and appendix due: June 4, 2013.13-14976




06/04/2013Fast Track BriefFiled Appellant's Fast Track Statement13-16273




06/04/2013AppendixFiled Appendix to Fast Track Statement Volumes 1-413-16304




06/24/2013Fast Track BriefFiled Respondent's Fast Track Response.13-18570




07/10/2013Fast Track BriefFiled Appellant's Fast Track Reply Statement.13-20087




07/15/2013Case Status UpdateFast Track Briefing Completed.


09/12/2013Order/ProceduralFiled Order to Correct Inconsistency in Appendix. In reviewing the joint appendix submitted by the parties, it has come to our attention that the hard copy submitted by the parties is inconsistent with the CD/DVD version of the appendix submitted by the parties. Copies of the index and the conflicting pages are attached for the parties to review. The parties are directed to correct the inconsistency within 5 days from the date of this order.13-26958




09/13/2013AppendixFiled Amended Joint Appendix Volume 1.  (CD only)13-27174




09/13/2013Notice/IncomingFiled Certificate of Service. (Amended Joint Appendix Volume 1 and Amended Index to Joint Appendix Volumes 1-4)13-27176




09/13/2013AppendixFiled Amended index to Joint Appendix Volumes 1-413-27180




09/26/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Northern Nevada Panel on the next available calendar.13-28835




10/07/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Thursday, November 14, 2013, @ 9:40 a.m. in Yerington/Jeanne Dini Cultural Center.  Argument shall be limited to 30 minutes.13-29780




10/30/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-32550




11/08/2013Notice/IncomingFiled Request for permission to allow Photographer at oral argument on Thursday , November 14, 2013.13-33582




11/08/2013Order/ProceduralFiled Order Granting Media Request. Cathleen Allison of the Las Vegas Review Journal is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before commencement of the hearing in the aforesaid matter.13-33592




11/14/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel NNP13 - JH/MC/RP.


04/03/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Parraguirre/Cherry. Author: Cherry, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 30. NNP1314-10532




04/23/2014MotionReceived Proper Person Motion for Reconsideration.  (RETURNED UNIFLED PER ORDER 4/25/14).


04/25/2014Order/ProceduralFiled Order.  The clerk of this court shall return, unfiled, the proper person petition for rehearing received on April 23, 2014.  Appellant's counsel shall have 15 days from the date of this order to file a petition for rehearing, if counsel deems it warranted.14-13389




05/13/2014MotionReceived Proper Person Motion for Extension of Time.  (FILED PER ORDER 5/23/14).


05/23/2014Order/ProceduralFiled Order Denying Motion.  Appellant has submitted a proper person motion for an extension of time to file a petition for rehearing.  The clerk of this court shall file the proper person motion received on May 13, 2014.  The motion is denied.  The clerk of this court shall issue the remittitur in this matter without further delay.14-16976




05/23/2014MotionFiled Proper Person Motion for Extension of Time.  (FILED PER ORDER 5/23/14).14-15559




05/23/2014RemittiturIssued Remittitur.14-16980




05/23/2014Case Status UpdateRemittitur Issued/Case Closed


05/29/2014RemittiturFiled Remittitur. Received by County Clerk on May 27, 2014.14-16980




06/03/2014OtherReturned Unfiled Document with letter to Michael Charles Meisler.14-17961




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)